BY THE COURT.
In the Court of Appeals the question is raised as to the right to search the house without a warrant. It is clear that this question must be raised in the trial court but independent of the question so raised there was beer found in the lot enough to justify the conviction and also there was beer found even off the lot. None of this would have been protected by the warrant if it had been issued.
We are of the opinion that there was ample evidence to justify the conviction.
Ferneding, Kunkle and Allread JJ, concur.